PER CURIAM.
We initially accepted review of the decision in H.D. v. Department of Children & Families, 964 So.2d 818 (Fla. 4th DCA 2007), based on certified conflict with J.D. v. Department of Children & Families, 825 So.2d 447 (Fla. 1st DCA 2002). Upon further consideration, we conclude that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, and BELL, JJ., concur.
CANTERO, J., did not participate.